DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 21-40 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/5/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. 9,286,403. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below:


8977603
21. A method for organizing, managing, and reporting data relating to a corporate entity using a computer document storage system, comprising:
creating a corporate entity at the computer document storage system;


creating a manager user and a second user, each associated with the corporate entity;
receiving a request at the computer document storage system from the manager user to identify the second user as either a consultant or as an employee;
creating and storing employment documents for the second user based on core record data of the corporate entity; and soliciting electronic signatures from the second user for each of the employment documents;

wherein core records for each of the employment documents reflect a chain of documents that together reflect a canonical state of the corporate entity and a history of states of the corporate entity.


12. A method for organizing, managing, and reporting data relating to a corporate entity, comprising: retrieving an entity record comprising a value and a lineage entry, the lineage entry comprising a value source, the value source referencing a first document; 

retrieving a corporate action stored as a computer-readable process definition; creating a core record for a second document based on at least one of the entity record, a stakeholder record, or manual input; and generating the second document using the core record and a document template, 




wherein the value source of the value references the first document, the value of the core record matches a value of another core record of the first document, and the core record for the second document reflects a chain of documents that together reflect a canonical state of the corporate entity and a history of states of the corporate entity.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haller; Jochen (US 2008/0141336), in view of Biesemann; Thomas ;   et al. (US 2010/0082497), hereinafter “Haller” and “Biesemann” respectively.

As per Claim 21, Haller discloses:
A method for organizing, managing, and reporting data relating to a corporate entity using a computer document storage system, comprising:
creating a corporate entity at the computer document storage system; (Par [0017], “Generally, the term business application should be interpreted broadly as including any application that is used in profit generation of some sort, although the business application 106 also may refer to non-profit endeavors as well, including military or other governmental entities, and also including schools, churches, charities, hospitals, or virtually any other organization. Further, the business application 106 is merely provided as an example, and other applications, such as applications for personal use, also may be used.” And par [0055], “The server signature creation/validation service 236 may provide authentication, integrity, or non-repudiation by allowing the process execution engine 112 to sign and validate its interactions, while the user signature creation/validation service 238 may provide authentication, integrity, or non-repudiation by allowing human user to sign and validate their interactions with the execution environment 104.”)
creating a manager user and a second user, each associated with the corporate entity; (Par [0059], “Thus, for example, user credentials, including signature credentials, may be stored in the repository 136 and retrieved from the authentication service 242 for use by the user signature creation/validation service 238, using conventional identity management protocols.” Different “user credentials” according to authentication service, which complies with credentials according to user authorization.)
receiving a request at the computer document storage system from the manager user to identify the second user as either a consultant or as an employee; (Par [0059], “ retrieved from the authentication service 242 for use by the user signature creation/validation service 238, using conventional identity management protocols.” Can have different users)
creating and storing employment documents for the second user based on core record data of the corporate entity; and  (Par [0047], “An activity log 222 may be used to record executed ones of the tasks (e.g., using a timestamp, actor, and/or action/description). Finally in the business logic layer 204, secure application services 224 may represent domain-dependent application services to be run locally within the execution environment 104 (and within the process execution engine 112), and, as such, may represent examples of the application component 120 of FIG. 1.”)
wherein core records for each of the employment documents reflect a chain of documents that together reflect a canonical state of the corporate entity and a history of states of the corporate entity. (Par  [0043], “Further, the secure repository 136 may include secure storage 140, which may represent virtually any technique used to maintain confidentiality and integrity of stored data, including, for example, digital signatures, encryption keys, or business-specific data that must be stored securely.).

Haller discloses business workflows, however does not specifically discloses the “employment” and “soliciting electronic signatures from the second user for each of the employment documents”


As per Claim 22, the rejection of Claim 21 is incorporated and Biesemann further discloses: comprising sending an invitation to a known email to create the manager user or the second user. (Par [0074], “The File Input Control technical object 165A represents the initiation and control of the processing of inbound files by the adapter service. The Output Control dependent object 166A represents a set of settings for form-based output via channels like print, email and fax. It controls master-data dependent output. The Output Determination Rule master data object 167A represents a rule defining which set of output parameters to use during output. An Engineering Change Case business”).

As per Claim 23, the rejection of Claim 21 is incorporated and Biesemann further discloses: further comprising creating the employment documents from document templates and core record data, the core record data including a monetary compensation amount for the second user and an equity award amount for the second user. (Par [0059], “master data object 117A represents a contract between an employer and an employee by means of which the employee is obliged to provide his or her labor while the employer is obliged to provide the agreed compensation. The Employment master data object 118A represents a relationship which comes into being by virtue of one or more valid work agreements. For example, the work agreement can consist only of the specific labor-related arrangements agreed between company and employee; the employment can encompass the entire legal relationship between the contracting parties. The Compensation Component Type master data object 119A represents a description of the employee compensation components in the context of human resources.”).

As per Claim 24, the rejection of Claim 21 is incorporated and Biesemann further discloses: further comprising soliciting electronic signatures from the manager or a corporate officer for each of the employment documents. (Par [0107], shows the “organization management process component” includes manager and employer objectives and salaries.).

As per Claim 25, the rejection of Claim 21 is incorporated and Biesemann further discloses: further comprising receiving a request at the computer document storage system from the manager user to identify the second user as a consultant, and wherein the employment documents further comprise a consulting agreement. (Par [0053], “The Company Tax Arrangement master data object 158 represents an agreement between a company and a tax authority regarding the declaration and payment of taxes. The Organizational Center master data object 159 represents a business unit within an organizational structure (e.g., organizational plan, financial structure, geographical structure) of a company within the extended enterprise. The data object can incorporate different business roles that are defined in detail by specializing the organizational center into business characters.”).

As per Claim 26, the rejection of Claim 21 is incorporated and Biesemann further discloses: further comprising receiving a request at the computer document storage system from the manager user to identify the second user as an employee, and wherein the employment documents further comprise a confidentiality agreement and an offer letter. (Par [0053], “The Position master data object 160 represents an organizational element within the organizational plan of an enterprise, and can permanently combines tasks, competencies and responsibilities that can be taken care of by one or more suitable employees.” And Par [0059], “The Compensation Component Type master data object 119A represents a description of the employee compensation components in the context of human resources.” Well known components of the “context of human resources”).

As per Claim 27, the rejection of Claim 21 is incorporated and Biesemann further discloses further comprising generating a W-4 document, and soliciting signatures from the second user and from a corporate officer for the W-4 document. (Par [0059], “The Compensation Component Type master data object 119A represents a description of the employee compensation components in the context of human resources.” Well known components of the “context of human resources”).

10.	Claims 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Biesemann; Thomas ;   et al. (US 2010/0082497), in view of Haller.

As per Claim 28, Biesemann discloses: 
A method for organizing, managing, and reporting data relating to a corporate entity using a computer document storage system, comprising:
receiving a request from a user having a corporate officer credential for a corporate entity to create a resolution document; : (Par [0052], “The Employee master data object 143 represents a person who contributes or has contributed to the creation of goods or services for a company, and can describe "internal" employees and/or "external" employees. Unlike externals, an internal employee is in a position of subordination to another's authority.” And par [0059], “The Human Capital Master Data Management process component 107 (FIG. 1E) manages the work agreements, employments, and human capital master data used in different human capital master 
generating the resolution document using information from the request and core records of the corporate entity; (Par [0053], “The data object can incorporate different business roles that are defined in detail by specializing the organizational center into business characters.” And par [0107], shows the “organization management process component” includes manager and employer objectives and salaries.).
soliciting electronic signatures from additional users for the resolution document; and activating the resolution document with a consent effective date once necessary electronic signatures have been received, (Par [0093], The Business Rule Definition technical object 112B represents a business rule comprising the name and the signature. It describes the operations, definitions, and constraints that apply to an organization in achieving its goals. The Business Rule Expression technical object 113B represents an expression that specifies the business logic of a business rule in a formal way.” Par [0107] and see Claim 6)
wherein core records used for generating the resolution document reflect a chain of documents that together reflect a canonical state of the corporate entity and a history of states of the corporate entity. (Par [0060], “The Business Document Flow 
Biesemann does not disclose the corporate office credential Heller discloses the mentioned limitations as follows: (Par [0017], “Generally, the term business application should be interpreted broadly as including any application that is used in profit generation of some sort, although the business application 106 also may refer to non-profit endeavors as well, including military or other governmental entities, and also including schools, churches, charities, hospitals, or virtually any other organization. Further, the business application 106 is merely provided as an example, and other applications, such as applications for personal use, also may be used.” And par [0055], “The server signature creation/validation service 236 may provide authentication, integrity, or non-repudiation by allowing the process execution engine 112 to sign and validate its interactions, while the user signature creation/validation service 238 may provide authentication, integrity, or non-repudiation by allowing human user to sign and validate their interactions with the execution environment 104.”)

As per Claim 29, the rejection of Claim 28 is incorporated and Biesemann further discloses: wherein the additional users are either shareholders or board members. (Par [0053], “The reporting line unit can typically have a personnel manager who is responsible for defining the objectives and salaries of the directly or indirectly assigned holders. The Company master data object 163 represents a financially and legally independent, locally unbound entity registered under business law.” The company has shareholders or board members)

As per Claim 30, the rejection of Claim 28 is incorporated and Biesemann further discloses: further comprising soliciting electronic signatures for a plurality of board members, the plurality of board members based on core records of the corporate entity reflecting the corporate entity’s bylaws. (Par [0093], The Business Rule Definition technical object 112B represents a business rule comprising 

As per Claim 30, the rejection of Claim 28 is incorporated and Biesemann further discloses: further comprising generating a board meeting minutes document based on a current state of the resolution document. (Par [0064], “It can include external appointments and scheduled meetings with other business partners. An appointment can typically contain information regarding the business partner involved, the date on which it is to take place, and whether it is related to business or is private in nature. The Email Activity business process object 138A represents an activity that contains information communicated via the Internet or an internal groupware server. “).

As per Claim 32, the rejection of Claim 28 is incorporated and Biesemann further discloses: further comprising soliciting a list of resolutions and a list of shareholders from the user, and soliciting electronic signatures for each resolution in the list of resolutions from each shareholder in the list of shareholders, thereby soliciting shareholder consents to the resolutions. (Par [0106], “The operation 324 requests a creation or modification of a service request document in a service desk. For example, such a request can be sent to a Service Request Processing at Provider component 326. The Service Request Processing at Provider component may include logging and resolving of service requests concerning issues that customers have, for example, with regard to products. The operation 324 is included in a External Requesting Out interface 328.

As per Claim 33, the rejection of Claim 28 is incorporated and Biesemann further discloses: further comprising tracking in real time: whether a shareholder email has been sent; whether a shareholder has read the shareholder email; whether the shareholder has clicked a link to read a consent document; whether the shareholder has read to the end of the consent document or what percentage of the consent document has been read; whether the shareholder has signed the consent document; what number of signatures have been received for the consent document; and how many signatures are outstanding for the consent document. (Biesemann, Par [0031], “an object instance may be described in this specification as being or including a real world event, activity, item, or the like” and Par [0093], The Business Rule Definition technical object 112B represents a business rule comprising the name and the signature. It describes the operations, definitions, and constraints that apply to an organization in achieving its goals. The Business Rule Expression technical object 113B represents an expression that specifies the business logic of a business rule in a formal way.” Par [0107] and see Claim 6)

As per Claim 34, the rejection of Claim 28 is incorporated and Biesemann further discloses: the resolution document concerning a change of a number of authorized shares for the corporate entity. (Par [0055], “service is provided at the time of its use. The Service Product Sales Process Control master data object 199 .

11.	Claims 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesemann; Thomas ;   et al. (US 2010/0082497), in view of Volpert; Kenneth E. (US 2009/0083196).
As per Claim 35, Biesemann discloses:
A method for organizing, managing, and reporting data relating to a corporate entity using a computer document storage system, comprising:
receiving a request from a corporate officer user to create a stock incentive plan;
receiving data regarding one or more grantees and grant terms from the corporate officer user; (Par [0055], “A service is provided at the time of its use. The Service Product Sales Process Control master data object 199 represents a process-driven view that contains information about a service that used in presales, sales, and customer service processes. The Identified Stock master data object 101A represents a subset of a material that shares a set of common characteristics, is logistically handled separately from other subsets of the same material and is uniquely identified. The Material Inventory Process Control master data object 102A represents a process-driven view that contains information about a material that is used in logistics processes.”)
generating a grant document based on the data from the corporate officer user; and checking to determine whether sufficient authorized shares remain to perform a stock grant or option grant pursuant to the grant document, (Par [0055], 
wherein core records used for generating the stock incentive plan and the resolution document reflect a chain of documents that together reflect a canonical state of the corporate entity and a history of states of the corporate entity. (Par [0060], “The Business Document Flow Processing process component 108 (FIG. 1E) collects a sequence of documents related to a business transaction. The Business Document Flow Processing process component 108 includes a Business Document Flow transformed object 120A, and a Business Process Chain Assignment dependent object 121A. The Business Document Flow transformed object 120A represents a view on the flow of business transaction documents. Predecessor and successor documents for a given business document can be compiled and included. The Business Process Chain Assignment dependent object 121A represents an assignment of a business object node to a business process chain.” See par 107 and Claim 6).
However Biesemann does not specifically disclose the stock incentive
Volpert discloses the above mentioned as follows: 
(Par [0028], “the stock and maintains the limit order book. In the present invention, the authorized participant 19 purchases ETF shares in Creation Units from the investment company 12 which are settled through the clearinghouse 22. The authorized participant 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Volpert specifically a stock business related into the method of Biesemann to take advantage on applying specific rules and regulations related to stocks compliance.  The modification would have been obvious because one of the ordinary skills in the art would implement providing the business related stock modification for compliance and sales related.

As per Claim 36, the rejection of Claim 35 is incorporated and Volpert further discloses: further comprising searching for a board resolution or board resolution exhibit regarding the stock incentive plan. (Par [0039] FIG. 2 is a flowchart of an active bond ETF basket creation process. This process may be used in an investment company that invests most, substantially all, or all of its assets in fixed income securities, such as bonds.).

As per Claim 37, the rejection of Claim 28 is incorporated and Volpert further discloses: the data further comprising one or more of: a number of shares authorized for grant, a vesting period or cliff, and a type of stock or option. (Par [0035] (2) An investor may purchase ETF shares on the secondary market through a broker. The account data of the investor, as maintained by the investor's broker, is then updated to reflect the new number of shares held by the investor.).

As per Claim 38, the rejection of Claim 35 is incorporated and Biesemann further discloses: further comprising searching for a Rule 409A valuation for the corporate entity. (Par [0011], “One preferred embodiment of the present invention 

As per Claim 39, Volpert further discloses: 
A method for organizing, managing, and reporting data relating to a corporate entity using a computer document storage system, comprising:
soliciting, from a grantee, information regarding how many stock options to exercise; (Par [0032] The investment company could be an open-end fund (e.g., open-end mutual fund), a closed-end fund (e.g., closed-end mutual fund), or a UIT. The ETF shares issued by the investment company are publicly listed and traded on a national stock exchange, such as the American Stock Exchange (AMEX). The investment company could have an investment objective of tracking a specific target index of securities (i.e., an index fund). Alternatively, the investment company could be actively managed by an investment advisor in a manner that does not attempt to tightly track a target index.”) determining whether early exercise of unvested shares is permitted by the corporate entity’s stock incentive plan; (See par [0030-0038], describing the shares permitted process).
generating an exercise notice document; (Par [0049, “In one preferred embodiment, the Fund's Creation Basket is published by a publication module 60 once each business day via any suitable electronic or print media. Although the Creation Basket is expected to sufficiently closely track each applicable Fund, each Fund's Adviser preferably will not 
soliciting evidence from the grantee that payment was made for the stock options; generating stock certificates; and (Par [0025], “that stores information about dividend declarations for the multiple share classes (e.g., payment dates, ex-dividend dates, amounts of dividends paid)”)

However Volpert does not disclose the below claimed features:
Bieseman discloses the “soliciting signatures for the stock certificates and for the exercise notice document” (Biesemann, Par [0093], The Business Rule Definition technical object 112B represents a business rule comprising the name and the signature. It describes the operations, definitions, and constraints that apply to an organization in achieving its goals. The Business Rule Expression technical object 113B represents an expression that specifies the business logic of a business rule in a formal way.” Par [0107] and see Claim 6)
wherein core records used for determining whether early exercise of unvested shares is permitted reflect a chain of documents that together reflect a canonical state of the corporate entity and a history of states of the corporate entity.
 (Par [0060], “The Business Document Flow Processing process component 108 (FIG. 1E) collects a sequence of documents related to a business transaction. The Business Document Flow Processing process component 108 includes a Business Document Flow transformed object 120A, and a Business Process Chain Assignment dependent 

As per Claim 40, the rejection of Claim 39 is incorporated and Biesemann further discloses: further comprising facilitating an employee option Rule 83(b) election. (Par [0052], “The Company Tax Exemption Certificate master data object 156 represents a certificate issued by a company to a supplier claiming exemption from product tax for purchases. The Customer Tax Exemption Certificate 157 represents a certificate sent by a customer to a company claiming exemption from tax on sales/purchases.”)
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158